EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended March 31, March 31, 2008 2007 Profit $ 124 $ 125 Add: Provision for income taxes 59 57 Deduct: Partnership income (2 ) (2 ) Profit before income taxes and partnership income $ 181 $ 180 Fixed charges: Interest expense $ 285 $ 270 Rentals at computed interest* 2 1 Total fixed charges $ 287 $ 271 Profit before income taxes plus fixed charges $ 468 $ 451 Ratio of profit before income taxes plus fixed charges to fixed charges 1.63 1.66 *Those portions of rent expense that are representative of interest cost.
